USCA11 Case: 20-10539       Date Filed: 11/14/2022    Page: 1 of 49




                                                        [PUBLISH]

                              In the

         United States Court of Appeals
                   For the Eleventh Circuit

                    ____________________

                           No. 20-10539
                    ____________________
THOMAS B. IRELAND,
as personal representative of the estate of Gregg T. Ireland,
on behalf of the estate and the survivors, Karen E. Ireland
and Thomas B. Ireland,
                                                Plaintiff-Appellant,
versus
BILL PRUMMELL,
as Sheriff of Charlotte County, sued in his official capacity,
CORIZON LLC,
a private health care corporation,
TABBATHA CARTER,
individually, Watch Commander at the Charlotte County Jail,
BRANDON SWARTZENTRUBER,
individually, Corrections Officer at the Charlotte County Jail,
USCA11 Case: 20-10539        Date Filed: 11/14/2022      Page: 2 of 49




2                       Opinion of the Court                 20-10539

MICHAEL WILES,
individually, Corrections Officer at the Charlotte County Jail,
ADAMAR GONZALEZ-FIGUEROA,
individually, Jail Physician,
MARGARET BRACY,
individually, Licensed Practical Nurse at the
Charlotte County Jail,
Zackary Heavener,
individually, Licensed Practical Nurse at the
Charlotte County Jail,
ROBERT SLEDZINSKI,
individually, Corrections Officer at the Charlotte County Jail,
ALAN SCHWOCHO,
individually, Corrections Officer at the Charlotte County Jail,
WILLIAM GARLICK,
individually, Corrections Officer at the Charlotte County Jail,
ALBERT L. BURROWS,
individually, Corrections Officer at the Charlotte County Jail, et al.,


                                               Defendants-Appellees,


MICHAEL BURNETTE,
individually, Corrections Officer at the Charlotte County Jail,


                                                          Defendant.
USCA11 Case: 20-10539        Date Filed: 11/14/2022   Page: 3 of 49




20-10539                Opinion of the Court                      3

                    ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 2:17-cv-00468-PAM-MRM
                    ____________________


Before LAGOA, HULL, and MARCUS, Circuit Judges.
LAGOA, Circuit Judge:
        Thomas Ireland, Gregg Ireland’s father and the personal rep-
resentative of Gregg Ireland’s estate (“Ireland’s Estate” or “Es-
tate”), appeals the district court’s grant of summary judgment for
the named Defendants. This appeal stems from the circumstances
surrounding Gregg Ireland’s detention at the Charlotte County Jail
and Ireland’s eventual death. After a careful review of the record,
and with the benefit of oral argument, we affirm the grant of sum-
mary judgment for the Sherriff of Charlotte County, the jail’s
health care provider, and the jail’s medical personnel. We also af-
firm the grant of summary judgment for the jail’s corrections offic-
ers.
USCA11 Case: 20-10539       Date Filed: 11/14/2022     Page: 4 of 49




4                      Opinion of the Court                20-10539

       I.     FACTUAL AND PROCEDURAL HISTORY
       On August 22, 2015, at about 2:25 a.m., Gregg Ireland was
arrested by a Charlotte County Deputy Sherriff for driving under
the influence of alcohol and taken to the Charlotte County Jail. Ire-
land stood five feet, six inches tall and weighed 322 pounds. A dep-
uty at the jail administered an alcohol breath test to Ireland, and
Ireland’s blood alcohol content registered at 0.314, nearly four
times the legal limit of 0.08. Following that alcohol breath test,
Ireland was taken from the jail directly to the local hospital—Char-
lotte Regional Medical Center—and arrived at around 4:30 a.m. 1
When Ireland arrived at the hospital, he smelled of alcohol but was
in “no apparent distress” and was described by nurses as “coopera-
tive” and “quiet.” Around 5:22 a.m., the emergency room physi-
cian wrote a disposition summary and diagnosed Ireland with “al-
cohol abuse” and “hypokalemia,” i.e., low blood potassium. Ire-
land’s blood potassium level was 2.7 at 5:41 a.m., with the normal
range being 3.5 to 5.1. The emergency room physician prescribed
Ireland potassium chloride to be taken every twelve hours for the
next fifteen days for Ireland’s low blood potassium level. Ireland
received his first dose at 5:59 a.m. at the hospital. Ireland subse-
quently left the hospital at 6:13 a.m. after he was discharged.
        Ireland returned to the jail but did not undergo a medical
intake screening for more than five hours after his arrival. At 11:35
a.m., a nurse finally completed the screening. But she lacked access
to Ireland’s hospital records and therefore did not see his diagnoses
or that he had been prescribed potassium chloride. That said, she
USCA11 Case: 20-10539           Date Filed: 11/14/2022        Page: 5 of 49




20-10539                  Opinion of the Court                              5

did notice that Ireland had come from the hospital and thus as-
signed him to the jail infirmary with instructions for staff to moni-
tor him for alcohol withdrawal symptoms. Over the course of the
rest of the day, Ireland was monitored by nurses in the jail. And at
no time did he show any signs of alcohol withdrawal, up through
9:00 p.m. on August 23—the next day.
       At around 1:30 p.m. on August 23, a nurse informed the jail’s
on-call physician, Dr. Adamar Gonzalez, of the hospital’s recom-
mendation that Ireland take potassium chloride. Corizon 2—the
Charlotte County Jail’s health care provider—however, had a pol-
icy not to honor prescriptions from other doctors. Rather than pre-
scribing Ireland the potassium chloride that the hospital recom-
mended, Dr. Gonzalez ordered a blood draw, which was scheduled
for August 24, to find out whether Ireland was still suffering from
hypokalemia.
       Late during the night of August 23, at around 11:00 p.m.,
Ireland started causing a commotion, and other inmates testified
they heard him screaming and shouting. During the early morning
of August 24, at around 3:00 a.m., Ireland became increasingly agi-
tated, and a physical altercation ensued with his cellmate, who


1 The  Charlotte County Jail Alcohol Withdrawal Protocol for breath tests reg-
istering over 3.0 requires that an inmate be taken to Charlotte Regional Med-
ical Center for an evaluation.
2In the record below, Corizon is referred to both as Corizon LLC and Corizon
Health, Inc. For ease of reference, we refer to the company simply as Corizon.
USCA11 Case: 20-10539       Date Filed: 11/14/2022   Page: 6 of 49




6                     Opinion of the Court                20-10539

claimed that Ireland had poured water on him while he was sleep-
ing. Officer Brandon Swartzentruber reported that, at around that
time, he heard a loud noise coming from Ireland’s cell and that he
went to inspect the cell.
       After opening the door to the cell and observing water on
the uniform of Ireland’s cellmate, Officer Swartzentruber decided
to move the cellmate to another cell. At around the same time,
Officer Swartzentruber observed Ireland “sweating profusely and
[seeming] anxious.” As the cellmate exited the cell, Officer
Swartzentruber asked Ireland to move towards the rear of the cell
and to have a seat, so Swartzentruber could collect the cellmate’s
belongings. Ireland refused. Officer Swartzentruber then made
the same request several more times, but Ireland continued to re-
fuse. As Officer Swartzentruber reached down to grab the cell-
mate’s “boat”—a plastic bed—at around 3:26 a.m., Ireland reached
down and attempted to push it towards Officer Swartzentruber.
Officer Swartzentruber ordered Ireland to sit down. According to
Officer Swartzentruber, Ireland “tensed and took a step towards”
him. This led Officer Swartzentruber to deploy his taser (a five-
second cycle) at 3:27 a.m.
       With Ireland now incapacitated on the ground, Officer
Swartzentruber requested emergency backup and ordered Ireland
to lay flat on his stomach and to place his arms behind his back.
Ireland refused and attempted to stand up, leading Officer
Swartzentruber to continue to deploy his taser. At some point, Ire-
land managed to remove one of the prongs of the taser. Around
USCA11 Case: 20-10539              Date Filed: 11/14/2022        Page: 7 of 49




20-10539                     Opinion of the Court                           7

the same time, Officer Swartzentruber’s requested backup officers
arrived at the scene.
        As relevant to this appeal, in addition to Officer
Swartzentruber, Officers Michael Wiles, Robert Sledzinski, Alan
Schwocho, William Garlick, and Albert Burrows were present in
the cell at points during the attempt to restrain Ireland.3 Addition-
ally, Officer Tabbatha Carter monitored the encounter from the
jail’s control room, as the watch officer on duty. At some point
during the encounter, Officer Wiles sat on Ireland’s back to try to
get him into handcuffs, while Ireland’s hands were underneath his
stomach, and struck Ireland twice. Officer Sledzinski also tased Ire-
land. The other named officers in the cell all played roles in at-
tempting to restrain Ireland at points, as he continued not to com-
ply with their attempts. Because they were first unable to get Ire-
land into handcuffs and shackles and to comply with their com-
mands, they continued to apply physical force to Ireland while Ire-
land was on his stomach. At some point, one of the cellmates in
the proximate area overheard Ireland saying, “I can’t. I just got
tased,” and another cellmate heard Ireland say, “I’m not resisting,”
in response to the various officers’ commands. During the encoun-
ter, various officers reported that Ireland also tried to spit on and
bite the officers, which caused the officers to eventually put a spit
mask on him. All in all, the officers had to shackle Ireland’s legs,



3   We discuss the officers’ relevant testimony in the analysis below.
USCA11 Case: 20-10539        Date Filed: 11/14/2022     Page: 8 of 49




8                      Opinion of the Court                 20-10539

tase him nine times, apply a spit mask, and place him in handcuffs
to restrain him.
       During the encounter, Ireland’s Estate contends that Ireland
was unable to effectively comply with the officers’ commands, due
to the combination of alcohol withdrawal symptoms (delirium tre-
mens), such as seizures, and the side effects associated with being
tased and the application of physical force. The Estate claims that
many of Ireland’s physical movements and reflexes were attributed
to seizures because he lost control of his motor functions. The Es-
tate further attributes Ireland’s inability to submit to being re-
strained to the physical nature of the force that the officers applied
to Ireland, like Officer Wiles’s decision to sit on Ireland, thereby
prolonging the officers’ use of physical force and the application of
the taser because Ireland could not roll over and submit to being
handcuffed. The Estate attributes Ireland’s thrashing and spitting
in the cell to noncontrollable reactions to the application of physi-
cal force by the various officers that made it hard for Ireland to
breathe.
       After the officers restrained Ireland, the officers called a
nurse to check on him—Nurse Margaret Bracy. Before she arrived,
Ireland had become unresponsive. Because of the crowding in the
cell by the various officers, Nurse Bracy was not initially able to
“properly assess” Ireland. By the time Nurse Bracy entered the cell,
Ireland had come to, was lying face down, bleeding from a lacera-
tion to his forehead, and swearing. After observing Ireland, Nurses
Bracy and Zackary Heavener tried calling Dr. Gonzalez for advice
USCA11 Case: 20-10539        Date Filed: 11/14/2022     Page: 9 of 49




20-10539               Opinion of the Court                         9

on how to proceed, but Dr. Gonzalez did not pick up the phone
despite being called four times. Eventually, the nurses reached a
different doctor (Dr. Nicholas Delgado), who prescribed Valium
for Ireland. That Valium, however, was never administered.
       The officers then moved Ireland to a second cell—where the
camera did not work—and then again to a third cell for observa-
tion. At some point during these moves, Ireland became uncon-
scious; though, it is unclear when he lost consciousness. The offic-
ers contend that Ireland did not lose consciousness until after he
was moved to the third cell. But Ireland’s Estate contends that he
lost consciousness shortly after the altercation ended in the first
cell. Ireland’s Estate also contends that Ireland was repeatedly
dropped during his moves between the cells.
       It is undisputed that, after being moved to the third cell, the
officers were aware that Ireland was unconscious and they re-
quested EMS support. Officers Swartzentruber and Wiles also per-
formed CPR on Ireland. Nurses Bracy and Heavener then entered
the room, began performing CPR, and attempted to use a defibril-
lator on Ireland, but their efforts to revive Ireland failed.
       When EMS arrived at about 4:27 a.m., they took over the
CPR efforts and transported Ireland to the hospital via ambulance.
On arrival to the hospital, Ireland’s potassium level registered 3.0.
Twelve hours after Ireland’s admission to the hospital, his potas-
sium level registered 3.1, but it subsequently decreased to 2.9 at the
fourteen-hour mark. At the hospital, Ireland was diagnosed with
severe sepsis caused by infection, which transgressed into septic
USCA11 Case: 20-10539        Date Filed: 11/14/2022      Page: 10 of 49




10                      Opinion of the Court                  20-10539

shock and multi-organ failure. During his time at the hospital, Ire-
land was unresponsive and intubated. By 7:10 p.m. on August 24,
his prognosis was poor. Less than a day later, Ireland was pro-
nounced brain dead and removed from life support.
         On August 21, 2017, Ireland’s Estate brought a seven-count
complaint against the named Defendants. Ireland’s Estate sued
Corizon (the jail’s health care provider and employer of the nurses
and doctors involved in this case) in Count 1, Dr. Gonzalez in
Count 2, and Nurses Bracy and Heavener in Count 3 for deliberate
indifference actionable under 42 U.S.C. § 1983 because of these par-
ties’ alleged failure to treat Ireland during his pretrial detention. In
Count 4, Ireland’s Estate sued Sheriff Bill Prummell, the Sheriff of
Charlotte County, in his official capacity for deliberate indifference
under § 1983. In Count 5, Ireland’s Estate sued the relevant correc-
tions officers for deliberate indifference, excessive force, and failure
to intervene to prevent the use of excessive force under § 1983. In
Count 6, Ireland’s Estate sued Sheriff Prummell in his official ca-
pacity under a state-law theory of wrongful death. And, in Count
7, Ireland’s Estate sued Corizon under a state law theory of wrong-
ful death.
       On November 1, 2019, Corizon, Dr. Gonzalez, and Nurses
Bracy and Heavener moved for summary judgment. On that same
day, Sheriff Prummell and the corrections officers also filed mo-
tions for summary judgment. On January 23, 2020, the district
court granted each of the summary judgment motions in full, find-
ing that Ireland’s Estate failed to present evidence sufficient to raise
USCA11 Case: 20-10539       Date Filed: 11/14/2022     Page: 11 of 49




20-10539               Opinion of the Court                        11

a genuine issue of material fact on any of the claims, and entered
final judgment for the Defendants. This timely appeal ensued.
                 II.    STANDARD OF REVIEW
       We review the district court’s grant of summary judgment
de novo, applying the same legal standards used by the district
court. O’Ferrell v. United States, 253 F.3d 1257, 1265 (11th Cir.
2001). Summary judgment is appropriate where “there is no gen-
uine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A genuine
issue of material fact exists when ‘the evidence is such that a rea-
sonable jury could return a verdict for the non[-]moving party.’”
Quigg v. Thomas Cnty. Sch. Dist., 814 F.3d 1227, 1235 (11th Cir.
2016) (alteration in original) (quoting Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986)). A district court should grant sum-
mary judgment when, “after an adequate time for discovery, a
party fails to make a showing sufficient to establish the existence of
an essential element of that party’s case.” Nolen v. Boca Raton
Cmty. Hosp., Inc., 373 F.3d 1151, 1154 (11th Cir. 2004). In review-
ing the grant of summary judgment, we view the evidence in the
light most favorable to the nonmoving party—here, Ireland—and
draw all reasonable inferences in his favor. Burton v. City of Belle
Glade, 178 F.3d 1175, 1187 (11th Cir. 1999).
       The nonmoving party must show more than the existence
of a “metaphysical doubt” regarding the material facts. Matsushita
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
To do this, the nonmoving party must either point to evidence in
USCA11 Case: 20-10539           Date Filed: 11/14/2022   Page: 12 of 49




12                     Opinion of the Court                  20-10539

the record or present additional evidence sufficient to withstand a
directed verdict motion at trial based on the alleged evidentiary de-
ficiency. See Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116–17
(11th Cir. 1993). But “[a] mere scintilla of evidence in support of
the nonmoving party will not suffice to overcome a motion for
summary judgment.” Young v. City of Palm Bay, 358 F.3d 859, 860
(11th Cir. 2004).
                         III.      ANALYSIS
       Each of the Estate’s seven counts are brought under one of
three theories. The first theory is one of deliberate indifference in
that the Estate argues that Corizon, the Sheriff, the doctor and the
nurses who treated Ireland, and the corrections officers did not pro-
vide proper medical care and attention to Ireland during his pretrial
detention. Respectively, Counts 1, 2, 3, and 4 against Corizon, Dr.
Gonzalez, Nurses Bracy and Heavener, and Sheriff Prummell ex-
pressly advance the idea that these defendants did not provide
proper care and attention to Ireland. Part of Count 5, which Ire-
land’s Estate asserted against the various corrections officers, also
encapsulates this idea. The second theory, which is directly ad-
vanced in Count 5 against the various corrections officers, involves
excessive force and the failure to intervene to prevent the use of
excessive force. Ireland’s Estate claims that, in tasing and beating
Ireland, the corrections officers violated his Fourteenth Amend-
ment right to be free of excessive force. Finally, the third theory
involves wrongful death, brought under Florida state law, against
USCA11 Case: 20-10539             Date Filed: 11/14/2022        Page: 13 of 49




20-10539                    Opinion of the Court                              13

Sheriff Prummell and Corizon in Counts 6 and 7, respectively. We
address these theories in turn.
 A. Deliberate Indifference to Ireland’s Medical Care and Pretrial
                          Detention Needs
       The Fourteenth Amendment requires government officials
to provide basic necessities, including medical care, to pretrial de-
tainees. 4 Hamm v. DeKalb County., 774 F.2d 1567, 1574 (11th Cir.
1985). A failure to provide such care violates that amendment,
which is actionable under § 1983. Valderrama v. Rousseau, 780
F.3d 1108, 1116 (11th Cir. 2015). To prevail on such a claim, a liti-
gant “must satisfy both an objective and a subjective inquiry.” Id.
(quoting Bozeman v. Orum, 422 F.3d 1265, 1272 (11th Cir. 2005)).
The objective inquiry requires a plaintiff to establish the existence
of an “objectively serious medical need.” Id. The subjective



4 This standard finds its roots in the
                                     Eighth Amendment’s proscription of cruel
and unusual punishment against prison inmates. See generally Hamm, 774
F.2d at 1571–74. The Fourteenth Amendment’s promise of due process sub-
sequently provides a coextensive protection for pretrial detainees. Id. at 1574
(“This court holds that in regard to providing pretrial detainees with such basic
necessities as food, living space, and medical care the minimum standard al-
lowed by the due process clause is the same as that allowed by the eighth
amendment for convicted persons.”); accord Mann v. Taser Int’l, Inc., 588 F.3d
1291, 1306 (11th Cir. 2009). Indeed, we have noted that “decisional law in-
volving prison inmates applies equally to cases involving arrestees or pretrial
detainees” when it comes to “[c]laims involving the mistreatment of arrestees
or pretrial detainees in custody.” Cottrell v. Caldwell, 85 F.3d 1480, 1490 (11th
Cir. 1996).
USCA11 Case: 20-10539            Date Filed: 11/14/2022          Page: 14 of 49




14                         Opinion of the Court                        20-10539

inquiry requires a plaintiff to prove that a government official was
“deliberatively indifferent” to that need. Id. We have synthesized
this “deliberate indifference” inquiry into four elements: (1) the of-
ficial “was aware of facts from which the inference could be drawn
that a substantial risk of serious harm exists,” (2) the official “actu-
ally drew that inference,” (3) the official “disregarded the risk of
serious harm,” and (4) the official’s “conduct amounted to more
than gross negligence.” 5 Id. The mere fact that medical care is


5 It is well established that “deliberate indifference l[ies] somewhere between
the poles of negligence at one end and purpose or knowledge at the other.”
Farmer v. Brennan, 511 U.S. 825, 836 (1994). This Court noted “a tension
within our precedent regarding the minimum standard for culpability under
the deliberate-indifference standard.” Patel v. Lanier County., 969 F.3d 1173,
1188 n.10 (11th Cir. 2020). Many of our cases state that “a claim of deliberate
indifference requires proof of more than gross negligence,” see, e.g., Town-
send v. Jefferson County, 601 F.3d 1152, 1158 (11th Cir. 2010), while some
cases state that a claim of deliberate indifference requires proof of “more than
mere negligence,” see, e.g., Melton v. Abston, 841 F.3d 1207, 1223 (11th Cir.
2016), abrogated on other grounds by Bell Atl. Corp. v Twombly, 550 U.S. 544
(2007). Despite this tension, in Cottrell, this Court, in interpreting Farmer,
which fleshed out the deliberate indifference culpability standard, definitively
stated that Farmer “makes it clear that ‘gross negligence’ is not part of the
standard for judging custody mistreatment claims under the Due Process
Clause” of the Fourteenth Amendment. 85 F.3d at 1490. This is because de-
liberate indifference requires something more—“that the defendant had a ‘suf-
ficiently culpable state of mind,’” which “is ‘the equivalent of recklessly disre-
garding’ a substantial risk of serious harm to the inmate.” Id. at 1490–91 (quot-
ing Farmer, 511 U.S. at 834, 836); cf. Patel, 969 F.3d at 1188 n.10. Thus, we
believe that a more than gross negligence culpability standard is the correct
standard under the deliberate indifference framework. Nevertheless, as
USCA11 Case: 20-10539             Date Filed: 11/14/2022         Page: 15 of 49




20-10539                    Opinion of the Court                                15

eventually provided is insufficient to defeat a claim for deliberate
indifference. Id. An official may still act with deliberate indiffer-
ence “by delaying the treatment of serious medical needs.” McEl-
ligott v. Foley, 182 F.3d 1248, 1255 (11th Cir. 1999). But in making
the determination of whether any particular delay is unconstitu-
tional, the applicable court must consider “the reason for the delay
and the nature of the medical need.” Id.
       We begin by addressing the claims in Counts 1 and 4 that
Corizon and Sherriff Prummell failed to provide proper medical
care and attention to Ireland during Ireland’s pretrial detention and
thus were deliberately indifferent to Ireland’s needs.
      1. Claims Against Corizon and Sheriff Prummell (Counts 1
                                 and 4)
       Ireland’s Estate appeals the district court’s grant of sum-
mary judgment for Corizon and Sherriff Prummell on the Estate’s
deliberate indifference to Ireland’s medical and pretrial detention
needs claims actionable under § 1983. In short, Ireland’s Estate ar-
gues that both Corizon and Sheriff Prummell maintained a policy




discussed in sections III.A.1, III.A.2, and III.A.3, we conclude that these various
defendants, who are the subjects of the deliberate indifference claims, were
not deliberately indifferent under either standard described in the “tension
within our precedent.” Patel, 969 F.3d at 1188 n.10.
USCA11 Case: 20-10539        Date Filed: 11/14/2022     Page: 16 of 49




16                      Opinion of the Court                 20-10539

or custom of deliberate indifference to Ireland’s medical care and
pretrial detention needs.
        As a preliminary matter, we address Sherriff Prummell and
Corizon’s relationship with Charlotte County, i.e., the governmen-
tal entity in charge of the Charlotte County Jail. Ireland’s Estate
brought suit against Sheriff Prummell in his official capacity. Thus,
the Estate’s suit against Prummell is, in essence, a suit against Char-
lotte County. See Kentucky v. Graham, 473 U.S. 159, 165 (1985)
(explaining that a suit against a government officer in his official
capacity is equivalent to a suit “against [the] entity of which [the]
officer is an agent” (quoting Monell v. Dep’t of Soc. Servs. of
N.Y.C., 436 U.S. 658, 690 & n.55 (1978))). Charlotte County con-
tracts its prison health services to Corizon. But this does not ab-
solve Charlotte County of liability. See Ancata v. Prison Health
Servs., Inc., 769 F.2d 700, 705 (11th Cir. 1985) (noting that a
county’s duty to provide medical care to incarcerated individuals
“is not absolved by contracting with an entity such as [Corizon],”
that “the county itself remains liable for any constitutional depriva-
tions caused by the policies or customs” of the contracted entity,
and that, “[i]n that sense, the county’s duty is non-delegable”). Fi-
nally, a private company, like Corizon, may be liable under § 1983
when it “performs a function traditionally within the exclusive pre-
rogative of the state” or county, such as providing medical services
USCA11 Case: 20-10539          Date Filed: 11/14/2022        Page: 17 of 49




20-10539                  Opinion of the Court                            17

to pretrial detainees or inmates.6 Craig v. Floyd County, 643 F.3d
1306, 1310 (11th Cir. 2011) (quoting Buckner v. Toro, 116 F.3d 450,
452 (11th Cir. 1997)). Thus, we analyze the claims against Corizon
and Sheriff Prummell, as representatives of Charlotte County, to-
gether.
        Liability under § 1983 cannot be based on the theory of vi-
carious liability. Id. at 1310. Thus, to prevail on deliberate indiffer-
ence to serious medical or pretrial detention needs claims against
Corizon or Sheriff Prummell, Ireland’s Estate must first show that
Corizon or Sheriff Prummell, as representatives of Charlotte
County, advanced “a ‘policy or custom’ of deliberate indifference
that led to the violation of [Ireland’s] constitutional right” before
satisfying the discrete requisites of the Estate’s deliberate indiffer-
ence claims, as described above. Id. (emphasis added) (quot-
ing Monell, 436 U.S. at 694). “A policy is a decision that is officially
adopted by the [governmental entity], or created by an official of
such rank that he or she could be said to be acting on behalf of the
[governmental entity]” while “[a] custom is a practice that is so set-
tled and permanent that it takes on the force of law.” Sewell v.
Town of Lake Hamilton, 117 F.3d 488, 489 (11th Cir. 1997). “Proof
of a single incident of unconstitutional activity is not sufficient to
impose liability” on a governmental entity as part of either a policy
or custom unless the challenged policy itself is unconstitutional.


6 There  is no dispute among the parties that Corizon—as the provider of med-
ical services in a jail—was performing a traditional public function.
USCA11 Case: 20-10539       Date Filed: 11/14/2022     Page: 18 of 49




18                     Opinion of the Court                 20-10539

City of Oklahoma City v. Tuttle, 471 U.S. 808, 823–24 (1985) (plu-
rality opinion); accord Craig, 643 F.3d at 1310–11.
        Here, the district court concluded that Ireland’s Estate had
failed to carry its burden of establishing a reasonable dispute of ma-
terial fact regarding whether either Corizon or Sheriff Prummell
advanced an unconstitutional policy or custom. Specifically, the
district court found that Ireland’s Estate presented “no evidence”
of an unconstitutional policy or custom and, at most, that Ireland’s
Estate pointed to isolated incidents by Corizon and Sherriff Prum-
mell. We agree with the district court and first turn to the Estate’s
allegations against Corizon.
       Ireland’s Estate argues that Corizon improperly denied, and
was deliberately indifferent to, Ireland’s medical care based on var-
ious policies or customs. For instance, the Estate argues that Cori-
zon had a policy or custom of denying medication to those in Cori-
zon’s care that contributed to poor quality of care, largely based on
the fact that Ireland never received his potassium chloride medica-
tion. But the only evidence that Ireland’s Estate attempted to in-
troduce to support its argument is a series of newspaper articles.
The Estate notes that these articles show that Corizon, on two sep-
arate occasions at other jails, refused to provide inmates their re-
quested medications. See Anne Easker, Inmates Say They Were
Denied Medical Care, Port Charlotte Sun (July 8, 2019),
https://www.yoursun.com/charlotte/news/inmates-say-they-
were-denied-medicine/article_90b7f5ce-66c4-11e9-acc9-
ff8aa6e6dcd6.html; Anne Easker, Sun Investigation of Charlotte
USCA11 Case: 20-10539       Date Filed: 11/14/2022     Page: 19 of 49




20-10539               Opinion of the Court                        19

County Jail Reveals Complaints About Improper Medical Care,
Port Charlotte Sun (July 6, 2019), https://www.yoursun.com/eng-
lewood/news/sun-investigation-of-charlotte-county-jail-reveals-
complaints-about-improper/article_b1310c94-5fb4-11e9-b939-
938d0da08c14.html.
       These articles, however, show only unconnected and ran-
dom incidents. In one of the situations described in the articles, the
inmate received some medication, but not the medication the in-
mate says she required. In another, Corizon explained that the in-
mate was complaining only because she had not received narcotics,
which Corizon tries not to prescribe. And as we have previously
held, “random acts or isolated incidents are insufficient to establish
a custom or policy.” Depew v. City of St. Marys, 787 F.2d 1496,
1499 (11th Cir. 1986); accord McDowell v. Brown, 392 F.3d 1283,
1290 (11th Cir. 2004).
       The incidents described in the articles are not sufficiently
connected to the challenged action at issue here—i.e., delaying a
blood draw before prescribing potassium chloride—to constitute a
policy or custom. The Estate’s own averments make this clear—
Ireland’s Estate is not complaining (as the other inmates in the
news articles did) of an absolute deprivation of medication. Indeed,
Ireland received his first dose of potassium chloride at the hospital
because the officers promptly transported him there after his initial
arrest. Rather, the complaint is that the requirement of taking a
blood test resulted in the delay of administering Ireland additional
potassium chloride. Thus, Ireland’s Estate has presented no
USCA11 Case: 20-10539        Date Filed: 11/14/2022     Page: 20 of 49




20                      Opinion of the Court                 20-10539

evidence that Corizon advanced a policy or custom of delaying
blood tests or that Corizon advanced a policy or custom of depriv-
ing inmates of medication, which routinely caused injury.
        Ireland’s Estate also argues that the delay in Ireland’s medi-
cal intake and screening constitutes evidence of a broader policy or
custom of inadequate intakes and screenings. But Ireland’s screen-
ing is a single instance of allegedly wrongful conduct, and it is es-
tablished law that proof of a single incident of unconstitutional ac-
tivity is not sufficient to demonstrate a policy or custom for pur-
poses of § 1983 liability. Craig, 643 F.3d at 1310. Rather, a plaintiff
must establish the existence of a pattern of similar violations. Id.
Indeed, “[i]n the absence of a series of constitutional violations
from which deliberate indifference can be inferred, the plaintiff
must show that the policy itself is unconstitutional,” which Ire-
land’s Estate has not done. Id. at 1311 (alteration adopted) (quoting
Estate of Novack ex rel. Turbin v. County of Wood, 226 F.3d 525,
531 (7th Cir. 2000)). Rather, Ireland’s Estate argues that the
screener—an individual that Ireland did not sue—“did not show
good judgment . . . [and] missed [hospital] lab reports on Ireland’s
liver condition.” By the Estate’s own admission then, this was not
an issue of an unconstitutional policy or custom, but rather, a one-
off incident by the screener.
      Ireland’s Estate further argues that Corizon had a policy or
custom of keeping inadequate medical records, a policy of inade-
quate staffing, and a policy of inadequate physician oversight.
There are two problems with these arguments. First, the Estate
USCA11 Case: 20-10539        Date Filed: 11/14/2022     Page: 21 of 49




20-10539                Opinion of the Court                        21

does not attempt to show that these purported policies or customs
caused any constitutional violation. See Craig, 643 F.3d at 1310
(explaining that a former pretrial detainee needed to show that a
jail health care contractor’s policy or custom “led to the violation
of his constitutional right” (emphasis added)). Second, there is no
record evidence to support any such policies or customs. Indeed,
the Estate instead relies only on Ireland’s own experience at the jail.
And, as noted previously, a single instance of allegedly wrongful
conduct cannot establish an unconstitutional policy or custom. In
order to survive summary judgment, Ireland’s Estate needed to
produce evidence sufficient to create genuine disputes of material
fact on the following elements of liability under § 1983: (1) that Ire-
land’s constitutional rights were violated; (2) that Corizon had a
policy or custom that constituted deliberate indifference to that
constitutional right; and (3) that this policy or custom caused the
constitutional violation. See id. Because the Estate failed to plead
sufficient facts to establish the existence of a policy or custom, or
that the alleged policy or custom caused the constitutional viola-
tion, we conclude that the district court did not err in granting sum-
mary judgment for Corizon as to Count 1.
       We now turn to the claims against Sherriff Prummell under
Count 4. At top, Ireland’s Estate contends that Sheriff Prummell
“had a non-delegable duty to provide medical care for prisoners”
and was “deliberately indifferent to known risks of serious harm
to” Ireland. The Estate attempts to support this contention with a
litany of allegations, including that Sherriff Prummell understaffed
USCA11 Case: 20-10539         Date Filed: 11/14/2022     Page: 22 of 49




22                      Opinion of the Court                   20-10539

the jail, failed to train and supervise staff in his jail about the needs
of pretrial detainees with medical conditions, and was indifferent
to the alleged malfeasance of his staff toward pretrial detainees
with medical conditions, among others. The district court found
that Ireland’s Estate failed to present any evidence supporting these
claims, and we agree.
       Our decision in McDowell v. Brown is instructive. In that
case, the plaintiff, an inmate at a county jail, brought claims against
the county, asserting that certain jail policies constituted deliberate
indifference. 392 F.3d at 1285–86. Specifically, the inmate claimed
that the jail understaffed the transport system from the jail to the
hospital and that the resultant delay caused by such understaffing
constituted deliberate indifference to the treatment of the inmate’s
medical condition. Id. at 1289.
        Like the facts here, in McDowell, the inmate was first seen
and treated at a hospital for a medical condition. Id. at 1286. After
that treatment, he was returned to the jail. Id. But the next day,
he reported to jail officials an inability to urinate and difficulty
walking. Id. He was then seen by a nurse at the jail, who recom-
mended sending him back to the hospital. Id. Because jail officers
only could take one inmate to the hospital at a time under the pol-
icy in place, the inmate’s scheduled transport for the next morning
was delayed several times when other inmates with mental health
issues were given priority. Id. at 1287. Later that day, the inmate
lost feeling in his legs, and the officers finally called an ambulance
to take him to the hospital. Id. Once at the hospital, the inmate
USCA11 Case: 20-10539        Date Filed: 11/14/2022     Page: 23 of 49




20-10539                Opinion of the Court                        23

was diagnosed with spinal cord compression and underwent sur-
gery. Id. And, after the surgery, the inmate remained an incom-
plete paraplegic. Id. The inmate subsequently brought suit, and
the district court ultimately granted summary judgment for the
county.
        This Court, on appeal, affirmed the grant of summary judg-
ment. Id. at 1294. We noted that the “threshold identification of a
custom or policy ‘ensures that a [county] is held liable only for
those deprivations resulting from the decisions of its duly consti-
tuted legislative body or of those officials whose acts may fairly be
said to be those of the [county].’” Id. at 1290 (quoting Bd. of Cnty.
Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 403–04 (1997)).
Because the inmate could not “point to another occasion when the
Jail’s understaffing, and resulting inability to transport, contributed
to or exacerbated an inmate’s medical condition,” we concluded
that the inmate had presented evidence only of an “isolated inci-
dent” rather than a “persistent” and “widespread” “policy of under-
staffing the Jail so as to delay the transfer of inmates to” the hospi-
tal. Id. at 1290–91. We also noted that, because this case was pre-
sented in the deliberate indifference context, the inmate could not
rely even on a “generalized policy of understaffing” but had to
show a “deliberate intent” to understaff the jail medical transport
team. Id. at 1291 (quoting Anderson v. City of Atlanta, 778 F.2d
678, 687 (11th Cir. 1985)). This is because, in the deliberate indif-
ference context, “a ‘showing of simple or even heightened negli-
gence is not enough.’” Id. (quoting Brown, 520 U.S. at 407).
USCA11 Case: 20-10539         Date Filed: 11/14/2022      Page: 24 of 49




24                       Opinion of the Court                   20-10539

        We also explained that the inmate failed to satisfy the causa-
tion element of the inquiry because he had not shown that the
county’s “deliberate conduct . . . was the ‘moving force’ behind
[his] injury.” Id. at 1292 (emphasis removed) (quoting Brown, 520
U.S. at 404). To “test the link” between the injury and the county’s
conduct, Brown, 520 U.S. at 412, we looked “to whether a com-
plete review of the budget decision (and the resulting understaffed
Jail) reveal[ed] that the [county] should have known that [the in-
mate’s] injuries were a ‘plainly obvious consequence’ of that deci-
sion,” McDowell, 392 F.3d at 1292 (quoting Brown, 520 U.S. at
412). We explained that “[w]hile it may be true that the [county’s]
budget decision would make a violation of his constitutional rights
‘more likely,’ that alone cannot ‘give rise to an inference that a pol-
icymaker’s failure to scrutinize the [budget] . . . produced a specific
constitutional allegation.’” Id. (some alterations in original) (quot-
ing Brown, 520 U.S. at 411). And we concluded that the inmate
had presented no evidence that the policy itself caused any injury
as there was no evidence that any jail budget decision had, as its
“plainly obvious consequence,” the type of injury sustained by the
inmate. Id. (quoting Brown, 520 U.S. at 412).
       The lessons of McDowell hold obvious relevance to this
case. There, like this case, the relevant jail had a policy that, at first
blush, appears likely to cause injury. In McDowell, the policy was
transporting inmates to the jail one at a time, thus necessarily caus-
ing delay in medical treatment. Id. at 1282. In this case, the only
possible official policy at issue is the reexamining of inmates for
USCA11 Case: 20-10539            Date Filed: 11/14/2022         Page: 25 of 49




20-10539                   Opinion of the Court                               25

their medical conditions and reordering their prescriptions, which
also necessarily causes delay in medical treatment. Just like the in-
mate in McDowell, Ireland’s Estate failed to present evidence of
substantially similar events and failed to show that the “plainly ob-
vious consequence” of the policy at issue was to cause serious in-
jury. To “test the link” between Ireland’s injury and Sheriff Prum-
mell’s conduct, we look to whether a complete review of the
screening/medical intake decision reveals that Sheriff Prummell
should have known that Ireland’s injuries were a “plainly obvious
consequence” of that decision. We find no such evidence pre-
sented here. Even making all reasonable inferences in Ireland’s fa-
vor, we must agree with the district court that Ireland’s Estate
failed to demonstrate a genuine issue of material fact that Sheriff
Prummell acted with conscious disregard. 7 See Davis v. DeKalb
Cnty. Sch. Dist., 233 F.3d 1367, 1374–75 (11th Cir. 2000); McDow-
ell, 392 F.3d at 1292–93.
                                    ****


7 As to any other allegations underlying the Estate’s overall contention that
Sheriff Prummell advanced some sort of policy or custom that demonstrated
indifference to Ireland’s medical and pretrial detention needs—e.g., failing to
properly train and supervise staff—we agree with the district court that the
Estate “has no evidence of prior incidents similar to Ireland’s situation” and no
evidence of Sherriff Prummell having notice of the need to train his staff in a
different fashion. See Gold v. City of Miami, 151 F.3d 1346, 1350 (11th Cir.
1998) (explaining that “a plaintiff must present some evidence that the munic-
ipality knew of a need to train and/or supervise in a particular area and the
municipality made a deliberate choice not to take any action”).
USCA11 Case: 20-10539       Date Filed: 11/14/2022    Page: 26 of 49




26                     Opinion of the Court                20-10539

      In sum, we conclude that the Estate’s claims against Corizon
and Sheriff Prummell fail because the Estate has failed to identify
any unconstitutional policy or custom that caused Ireland’s injury.
Because the district court did not err in granting grant summary
judgment for Corizon and Sheriff Prummell, we affirm the entry of
summary judgment as to Counts 1 and 4. We now turn to the
claims against Dr. Gonzalez and Nurses Bracy and Heavener.
     2. Claims Against Dr. Gonzalez and Nurses Bracy and Heav-
                         ener (Counts 2 and 3)
       Ireland’s Estate appeals the district court’s grant of summary
judgment for Dr. Gonzalez and Nurses Bracy and Heavener (col-
lectively, the “Nurses”). The Estate had brought claims under
Counts 2 and 3, alleging that these defendants were deliberatively
indifferent in their failure to provide medical treatment to Ireland.
        As discussed above, to succeed on a deliberate indifference
claim, a plaintiff must show “subjective awareness” of an objec-
tively serious medical need. See Valderrama, 780 F.3d at 1116.
Thus, assuming Ireland had an objectively serious medical need at
points during his detention, Ireland’s Estate must show that Dr.
Gonzalez and the Nurses: (1) were “aware of facts from which the
inference could be drawn that a substantial risk of serious harm ex-
ists”; (2) that they “actually drew that inference”; (3) “disregarded
the risk of serious harm”; and (4) demonstrated “conduct
amount[ing] to more than gross negligence.” Id. Under this frame-
work, “a complaint that a [medical professional] has been negligent
in diagnosing or treating a medical condition does not state a valid
USCA11 Case: 20-10539        Date Filed: 11/14/2022     Page: 27 of 49




20-10539                Opinion of the Court                        27

claim of medical mistreatment.” Estelle v. Gamble, 429 U.S. 97,
106 (1976). Indeed, “[m]edical malpractice does not become a con-
stitutional violation merely because the victim is a prisoner,” id. at
106, “[n]or does a simple difference in medical opinion” become
one, Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989). That
said, “[e]ven where medical care is ultimately provided, a prison
official may nonetheless act with deliberate indifference by delay-
ing the treatment of serious medical needs, even for a period of
hours, though the reason for the delay and the nature of the medi-
cal need is relevant in determining what type of delay is constitu-
tionally intolerable.” McElligott, 182 F.3d at 1255. With these prin-
ciples in mind, we conclude that Counts 2 and 3 must fail.
        We first consider Count 3 against the Nurses. Ireland’s Es-
tate argues that the Nurses were deliberately indifferent in their
failure to treat Ireland. In support of this argument, Ireland’s Estate
claims that the Nurses knew about Ireland’s medical condition and
subsequently failed to administer potassium chloride. Ireland’s Es-
tate also claims that the Nurses did not call Dr. Gonzalez in a timely
manner.
       These claims must fail for the following reasons. First, nei-
ther Nurse Bracy nor Nurse Heavener participated in Ireland’s ini-
tial medical screening, so any claim against the Nurses based on the
notion that the screening was constitutionally inadequate does not
pass muster. Second, it is undisputed that the Nurses cannot pre-
scribe medication without a doctor’s order. Therefore, even if the
decision not to administer potassium chloride immediately upon
USCA11 Case: 20-10539        Date Filed: 11/14/2022      Page: 28 of 49




28                      Opinion of the Court                  20-10539

notice of the hospital records was infirm (a contention we address
below), that contention cannot be maintained against the Nurses
who could not prescribe medication. Third, as to the contention
that the Nurses did not call Dr. Gonzalez in a timely manner, the
Nurses, upon observing Ireland’s condition, immediately began
calling Dr. Gonzalez for a prescription to treat Ireland’s condition.
During the hour between their observation of Ireland’s condition
and another doctor prescribing Valium, the Nurses called Dr. Gon-
zalez four times, left messages on her voicemail, reached out to a
different doctor, and informed that second doctor of Ireland’s con-
dition. Therefore, as the district court said, the “fact that [Dr.] Gon-
zalez did not answer the phone cannot make [Nurses] Heavener
and Bracy liable.”
        Our opinion in McElligott v. Foley is instructive for pur-
poses of this appeal. In that case, an inmate was incarcerated in
early August and immediately presented severe abdominal pain.
Id. at 1251–52. The only registered nurse in the jail was immedi-
ately notified of the situation but gave the inmate only Pepto Bis-
mol. Id. A month later, the nurse was notified that the inmate had
begun vomiting and continued to experience severe intestinal pain,
but she did nothing. Id. Over the next two months, the inmate
continued to plead with the nurse and the jail’s doctor for treat-
ment for his severe abdominal pain, but they gave him only Pepto
Bismol, Tylenol, and an anti-gas medication. Id. at 1252–53. By
the end of January—months after intake and after the inmate’s
daughter contacted the deputy director of the jail—the deputy
USCA11 Case: 20-10539       Date Filed: 11/14/2022    Page: 29 of 49




20-10539               Opinion of the Court                       29

director wrote to the nurse, “telling her to look into [the inmate’s]
case,” but it did “not appear that [the nurse] ever did so.” Id. at
1253. In February, the jail doctor finally ordered bloodwork and a
CT scan, which showed an intestinal obstruction. Id. at 1253–54.
On February 10, the nurse ran an estimate, which concluded that
the cost of hospitalization for the inmate “would be approximately
$8,000–15,000 or higher.” Id. at 1254. The next day, the jail “prem-
aturely released” the inmate, who was later seen by a local VA hos-
pital and diagnosed with terminal cancer. Id. In reversing the dis-
trict court’s grant of summary judgment, this Court concluded that
the nurse’s persistent and conscious refusal to render medical care
or to respond to the inmate’s pleas for medical help constituted de-
liberate indifference. Id. at 1260.
       Here, the actions of Nurses Bracy and Heavener are in stark
contrast with the nurse in McElligott. The Nurses relied on the
medical advice of Dr. Gonzalez in their treatment of Ireland, made
every attempt to contact Dr. Gonzalez when Ireland’s situation
worsened, and reached out to a second doctor and informed the
second doctor of Ireland’s condition. We conclude that the Nurses’
actions did not constitute deliberate indifference and therefore af-
firm the district court’s grant of summary judgment in their favor
as to Count 3.
        We now turn to Count 2 against Dr. Gonzalez. Like the Es-
tate’s claims against the Nurses, Ireland’s Estate argues that Dr.
Gonzalez exhibited deliberate indifference to Ireland’s medical care
by failing to provide Ireland with proper treatment. The crux of
USCA11 Case: 20-10539        Date Filed: 11/14/2022      Page: 30 of 49




30                      Opinion of the Court                  20-10539

the Estate’s argument centers on the ideas that Dr. Gonzalez failed
to give Ireland potassium chloride in a timely manner, that she ex-
hibited poor medical judgment regarding Ireland’s treatment, and
that she was unresponsive to Ireland’s needs. Despite the Estate’s
contentions, neither mere medical malpractice, Estelle, 429 U.S. at
106, nor a minor difference in medical opinion constitute deliberate
indifference, Waldrop, 871 F.2d at 1033. Thus, even if Dr. Gonza-
lez’s decision to run bloodwork before prescribing any medication
of her own constituted more than a difference in medical opinion
and was unsound—it was, at worst, negligent. As soon as Dr. Gon-
zalez was informed of the hospital bloodwork, she responded to
that information. Relying on her training and experience, she then
ordered her own bloodwork to see if Ireland still needed the potas-
sium chloride—a decision that should be given deference. Cf.
Youngberg v. Romeo, 457 U.S. 307, 322 & n. 29 (1982) (emphasiz-
ing that “courts must show deference to the judgment exercised by
a qualified professional” in detention facilities and collecting cases).
        While one might argue that the more prudent course of ac-
tion would have been to simply prescribe the potassium chloride
right away, the decision to do her own bloodwork does not consti-
tute deliberate indifference. Here, Dr. Gonzalez did not ignore the
information contained in the medical record. Her decision to run
her own bloodwork is insufficient, standing alone, to create a tria-
ble issue of material fact. To recover on a claim of inadequate med-
ical care, Ireland’s Estate had to show that jail officials engaged in
“acts or omissions sufficiently harmful to evidence deliberate
USCA11 Case: 20-10539        Date Filed: 11/14/2022     Page: 31 of 49




20-10539                Opinion of the Court                        31

indifference to [his] serious medical needs.” Hamm, 774 F.2d at
1575 (alteration in original) (quoting Estelle, 429 U.S. at 106). “Alt-
hough [Ireland] may have desired different modes of treatment, the
care the jail provided did not amount to deliberate indifference.”
Id. And although it is true that “a doctor’s decision to take an easier
and less efficacious course of treatment” may constitute deliberate
indifference, “mere medical malpractice[] does not constitute de-
liberate indifference.” Waldrop, 871 F.2d at 1033.
       Furthermore, insofar as the Estate seeks to argue that Dr.
Gonzalez’s failure to answer the phone opens her up to liability,
such action, or inaction, is insufficient as a matter of law to consti-
tute deliberate indifference. To succeed on such a claim, a plaintiff
must show that the defendant was actually aware of a serious med-
ical need. See Valderrama, 780 F.3d at 1116. Here, the Estate failed
to present any record evidence that Dr. Gonzalez was aware—ac-
tually or constructively—of Ireland’s medical need on August 24
while the Nurses attempted to call.
       We therefore conclude that the district court did not err in
granting summary judgment for Dr. Gonzalez and Nurses Bracy
and Heavener. Thus, we affirm the district court’s entry of sum-
mary judgment as to Counts 2 and 3.
    3. Deliberate Indifference Claims Against the Corrections Of-
                             ficers (Count 5)
     Ireland’s Estate also appeals the district court’s grant of sum-
mary judgment for the corrections officers. While Count 5
USCA11 Case: 20-10539        Date Filed: 11/14/2022      Page: 32 of 49




32                      Opinion of the Court                  20-10539

contains an excessive force claim, certain elements of Count 5 can
be viewed as deliberate indifference claims. Thus, we address
those elements now and address the separate excessive force con-
tentions brought under Count 5 in the next section. The deliberate
indifference claims in Count 5 center on the notion that the various
corrections officers were deliberately indifferent to Ireland’s medi-
cal care and needs.
       Once again, to succeed on a deliberate indifference claim, a
plaintiff must show “subjective awareness” of an objectively seri-
ous medical need. See Valderrama, 780 F.3d at 1116. And, as dis-
cussed above, Ireland’s Estate must show that: “(1) the officer was
aware of facts from which the inference could be drawn that a sub-
stantial risk of serious harm exists, (2) the officer actually drew that
inference, (3) the officer disregarded the risk of serious harm, and
(4) the officer’s conduct amounted to more than gross negligence.”
Id. The district court found that there was “no evidence that any
of the officers knew or even should have known of Ireland’s
chronic alcoholism, much less that he might suffer from [delirium
tremens] seizures.” Indeed, the district court found that Ireland’s
Estate “offer[ed] only speculation” as to the officers’ knowledge of
Ireland’s medical condition and his need for medical care. We
agree.
       Even if we assume alcoholism is an objectively serious med-
ical need, as the Estate argues, and further assume that the officers’
actions constituted more than gross negligence, the claim against
the officers would still fail because the Estate has failed to adduce
USCA11 Case: 20-10539       Date Filed: 11/14/2022    Page: 33 of 49




20-10539               Opinion of the Court                       33

facts from which an inference can be drawn that the officers were
aware of Ireland’s need for medical attention. The Estate argues
that an inference may be drawn that the officers who entered Ire-
land’s cell were aware of his need for medical treatment for his
chronic alcoholism from the following facts: (1) Ireland said that he
needed medication for his alcohol withdrawal and (2) Ireland was
housed in the medical wing. But, as the Estate admits, inmates can
be housed in the medical wing for any number of reasons. More-
over, an officer is not constitutionally required to excuse an in-
mate’s noncompliance with commands merely because he hap-
pens to be in the medical wing. Cf. Florence v. Bd. of Chosen Free-
holders of Cnty. of Burlington, 566 U.S. 318, 326 (2012) (“Maintain-
ing safety and order at these institutions requires the expertise of
correctional officials, who must have substantial discretion to de-
vise reasonable solutions to the problems they face.”). The record
evidence establishes only that another inmate (not an officer) heard
Ireland’s statement that Ireland needed medical aid for his delirium
tremens, and, by that witness’s own admission, Ireland made the
statement about five minutes before the officers arrived at Ireland’s
cell. The record therefore lacks evidence from which an inference
can be made that the officers who entered Ireland’s cell to subdue
him—after Ireland physically fought with his cellmate—had any
subjective knowledge of his need for medical attention based on
chronic alcoholism.
       To be sure, the Supreme Court has made clear that circum-
stantial evidence of an obvious risk of harm can be used to establish
USCA11 Case: 20-10539        Date Filed: 11/14/2022      Page: 34 of 49




34                      Opinion of the Court                   20-10539

subjective awareness. See Farmer, 511 U.S. at 842. But here, Ire-
land’s Estate cannot identify any facts suggesting that the officers
“had been exposed to information concerning the risk” of Ireland’s
condition and “thus ‘must have known’ about it,” such that we can
infer that they had “actual knowledge of the risk.” Id. at 842–43.
        Because there is no evidence in the record from which we
can infer that the officers were aware of Ireland’s need for medical
aid at any time during the encounter before he ultimately lost con-
sciousness, the deliberate indifference to medical treatment claims
against the officers fail and summary judgment in their favor was
proper for this portion of Count 5. We now move to the excessive
force and failure to intervene portion of Count 5.
     B. Excessive Force Claims Against the Officers (Count 5)
          Ireland’s Estate appeals the district court’s grant of summary
judgment for the corrections officers on the Estate’s excessive force
and failure to prevent the use of excessive force claims under Count
5. Under the Due Process Clause of the Fourteenth Amendment,
“[n]o State shall . . . deprive any person of life, liberty, or property,
without due process of law.” U.S. Const. amend. XIV. The Due
Process Clause has been construed to “forbid the use of excessive
force” against pretrial detainees. Crocker v. Beatty, 995 F.3d 1232,
1246 (11th Cir. 2021), cert. denied, 142 S. Ct. 845 (2022).
          “We review the grant or denial of qualified immun-
ity . . . at summary judgment de novo, viewing the facts in the
light most favorable to the nonmoving party.” Tillis on behalf of
Wuenschel v. Brown, 12 F.4th 1291, 1296 (11th Cir. 2021).
USCA11 Case: 20-10539        Date Filed: 11/14/2022     Page: 35 of 49




20-10539                Opinion of the Court                        35

“Qualified immunity protects government officials performing dis-
cretionary functions from civil trials (and the other burdens of liti-
gation, including discovery) and from liability if their conduct vio-
lates no clearly established statutory or constitutional rights of
which a reasonable person would have known.” Foy v. Holston,
94 F.3d 1528, 1532 (11th Cir. 1996). “Once the qualified immunity
defense is raised, plaintiffs bear the burden of showing that the fed-
eral rights allegedly violated were clearly established.” Id. Thus, a
government official is entitled to qualified immunity “unless he (1)
violated a constitutional right, and (2) that constitutional right was
clearly established at the time.” Bradley v. Benton, 10 F.4th 1232,
1238 (11th Cir. 2021), cert. denied, 142 S. Ct. 1112 (2022). “We can
affirm a grant of qualified immunity by addressing either prong or
both.” Crocker, 995 F.3d at 1240. And, “[i]f the evidence at
the summary judgment stage, construed in the light most favora-
ble to the non-movant, contains ‘facts inconsistent with grant-
ing qualified immunity, then the case and the qualified immun-
ity defense proceed to trial.’” Bradley, 10 F.4th at 1238 (quoting
Stryker v. City of Homewood, 978 F.3d 769, 773 (11th Cir. 2020)).
       Here, the parties do not dispute that the corrections officers
acted under their discretionary authority. In granting the correc-
tions officers qualified immunity, the district court did not state un-
der which prong it granted the officers qualified immunity on. Be-
cause the district court did not find that the officers used excessive
force, the district court seemingly granted qualified immunity on
USCA11 Case: 20-10539       Date Filed: 11/14/2022    Page: 36 of 49




36                     Opinion of the Court                20-10539

the first prong—that the officers did not violate Ireland’s Four-
teenth Amendment right to be free from excessive force.
       To establish a claim for excessive force in the Fourteenth
Amendment context, “a pretrial detainee must show only that the
force purposely or knowingly used against him was objectively un-
reasonable.” Kingsley v. Hendrickson, 576 U.S. 389, 396–97 (2015).
We look to the following illustrative considerations to determine
the reasonableness or unreasonableness of the force used:
      [(1)] the relationship between the need for the use of
      force and the amount of force used; [(2)] the extent of
      the plaintiff’s injury; [(3)] any effort made by the of-
      ficer to temper or to limit the amount of force; [(4)]
      the severity of the security problem at issue; [(5)] the
      threat reasonably perceived by the officer; and [(6)]
      whether the plaintiff was actively resisting.
Id. at 397. These considerations should be made without regard
for the officer’s subjective intent or motivation. Id. at 396–97. In-
deed, “the appropriate standard for a pretrial detainee’s excessive
force claim is solely an objective one.” Id. at 397.
       Viewing the facts in the light most favorable to Ireland: on
August 24, at around 3:00 a.m., Ireland became increasingly agi-
tated and fought with his cellmate. Officers responded to the alter-
cation, with Officer Swartzentruber first to the scene at 3:20 a.m.
Officer Swartzentruber entered the cell without backup. Before
any physical force was applied to Ireland, Officer Swartzentruber
orally commanded Ireland to sit down, which Ireland refused to
USCA11 Case: 20-10539       Date Filed: 11/14/2022    Page: 37 of 49




20-10539               Opinion of the Court                       37

do. As Officer Swartzentruber reached down to grab the cellmate’s
“boat”—a plastic bed—at around 3:26 a.m., Ireland reached down
and attempted to push it towards Officer Swartzentruber. Officer
Swartzentruber ordered Ireland to sit down. According to Officer
Swartzentruber, Ireland “tensed and took a step towards” him.
This led Officer Swartzentruber to deploy his taser (a five-second
cycle) at 3:27 a.m. Nurse Heavener, who witnessed this interaction
while standing at the cell door, testified that Ireland was tased by
Officer Swartzentruber because he “had thrown the boat out of the
way[] and appeared to become aggressive towards the officer.”
After the officer tased Ireland, he requested emergency backup.
Although Officer Swartzentruber ordered Ireland to lie flat on his
stomach and to place his arms behind his back to be handcuffed,
Ireland tried to stand up after the first taser deployment, and Of-
ficer Swartzentruber tased Ireland again for another five-second cy-
cle.
         Still able to move his arms, Ireland actually managed to re-
move one of the prongs of the taser. Ireland then sat up in a kneel-
ing position. Officer Swartzentruber continued to order Ireland to
lie flat on his stomach and to place his arms behind his back. Ire-
land refused.
       Around 3:28 a.m., five backup officers—Officers Schwocho,
Wiles, Sledzinski, Garlick, and Burrows—arrived at the scene and
applied physical force in attempting to restrain Ireland. As the
other officers arrived at the cell, Officer Swartzentruber advised
them that Ireland had pulled out one of the prongs of the taser.
USCA11 Case: 20-10539       Date Filed: 11/14/2022    Page: 38 of 49




38                     Opinion of the Court                20-10539

According to Officer Swartzentruber, Ireland actively resisted
while the officers tried to handcuff Ireland and gain control of Ire-
land’s limbs. As a result, Officer Swartzentruber used the taser to
administer a drive stun to Ireland’s upper back. The officers were
then able to place one of Ireland’s wrists in handcuffs. Officer
Swartzentruber said Ireland continued to tense and resist as officers
attempted to place Ireland’s other arm behind his back. So Officer
Swartzentruber used the taser to administer another drive stun to
Ireland’s upper back. The officers were then able to secure Ire-
land’s other wrist in handcuffs.
       The officers testified to the following as what occurred dur-
ing this time period. Officer Wiles testified that when he arrived at
the cell Ireland was “sitting up and had . . . taser prongs in his
hands.” According to Officer Wiles, when he started to assist in
restraining Ireland, Ireland fought him and attempted to strike him
with closed fists. Officer Wiles testified that Ireland became “very,
very aggressive” and was “almost overpowering [the officers] at
times.” Officer Wiles, weighing approximately 180 pounds, sat on
Ireland’s back to try to get him into handcuffs, while Ireland’s
hands were underneath his stomach, and Officer Wiles struck Ire-
land twice, although the strikes had “no effect” because Ireland
kept resisting.
       When Officer Sledzinski arrived at the cell, he observed Ire-
land kicking Officer Swartzentruber. Officer Sledzinski grabbed
Ireland’s legs, as Officer Swartzentruber delivered a drive stun to
Ireland’s upper back, as described above. According to Officer
USCA11 Case: 20-10539        Date Filed: 11/14/2022     Page: 39 of 49




20-10539                Opinion of the Court                        39

Sledzinski, Ireland resisted the officers’ efforts to put his wrists in
handcuffs, so Officer Swartzentruber administered another drive
stun to Ireland’s upper back, as described above. At this time, the
officers were able to secure one of Ireland’s wrists. While the of-
ficers attempted to gain control of his other wrist, Ireland began
trying to bite the officers. Officer Sledzinski grabbed Ireland’s neck
and shoulder area to prevent him from biting anyone. Officer
Sledzinski says Ireland continued to kick and resist the officers’ ef-
forts to restrain him. At approximately 3:30 a.m., Officer Sledzinski
retrieved a pair of leg shackles to stop Ireland from kicking. Ac-
cording to Officer Sledzinski, while he was trying to apply the
shackles to Ireland’s legs, Ireland kicked him again, which led Of-
ficer Sledzinski to request a taser. Officer Swartzentruber gave Of-
ficer Sledzinski his taser, who used it to stun Ireland’s legs while he
finished securing the leg shackles.
       When Officer Schwocho arrived at the cell, he observed Ire-
land resisting Officer Swartzentruber. Officer Schwocho began try-
ing to hold Ireland down, as Officer Swartzentruber delivered a
drive stun to Ireland’s upper back, as described above. Officer
Schwocho tried to secure Ireland’s hands, but Ireland kept putting
his hands under his stomach so that they could not put handcuffs
on him. Officer Swartzentruber delivered the second drive stun, as
described above. Officer Schwocho then gained control of Ire-
land’s arms and put handcuffs on him. Because of Ireland’s size
(approximately 300 pounds), Officer Schwocho used two sets of
handcuffs to restrain Ireland’s arms. Once the handcuffs were
USCA11 Case: 20-10539       Date Filed: 11/14/2022     Page: 40 of 49




40                     Opinion of the Court                 20-10539

double locked, Ireland began trying to bite Officer Schwocho’s fin-
gers, despite the officer giving several warnings. To prevent Ire-
land from biting his fingers, Officer Schwocho redirected Ireland’s
head to point down to the floor and used the “under the jaw pres-
sure point technique.” According to Officer Schwocho, this tech-
nique achieved compliance. Officer Schwocho testified that, dur-
ing this exchange, Ireland was resisting them.
        When Officer Burrows arrived at the cell, he observed Ire-
land lying on his stomach and actively resisting the officers. Officer
Burrows said Ireland cursed, spat, continually tried to push himself
off the floor, and would not follow officers’ commands to put his
hands behind his back. Officer Burrows grabbed Ireland’s left leg
to prevent him from kicking anyone. While attempting to hand-
cuff Ireland, Officer Burrows noticed that Ireland had “urinated all
over himself and the floor.” Officer Burrows said Ireland then kept
trying to force his head and shoulders off the floor and attempted
to spit on him.
        When Officer Garlick arrived at the cell, he observed Ireland
fighting the officers. Because the officers were struggling to re-
strain Ireland, Officer Garlick recommended the use of emergency
restraint belts. He left the cell to retrieve them and returned ap-
proximately ten minutes later.
       Ireland eventually lost consciousness before he was moved
to the second cell without a camera and eventually to the third cell.
After this entire encounter, Ireland was eventually taken in an am-
bulance to the hospital where he later died.
USCA11 Case: 20-10539        Date Filed: 11/14/2022     Page: 41 of 49




20-10539                Opinion of the Court                        41

       In parsing this timeline, there seem to be two periods of time
relevant to our excessive force analysis. First, there is the period in
which Officer Swartzentruber was alone with Ireland before the
other officers arrived at Ireland’s cell. Second, there is the period
between the arrival of the additional officers to Ireland’s cell and
Ireland’s departure to the hospital. We address each in turn.
       As to the first period, even viewing the facts in the light most
favorable to Ireland, from the perspective of a reasonable officer on
the scene, Officer Swartzentruber did not use excessive force. To
the degree that the particular claim against Officer Swartzentruber
is premised on the fact that Officer Swartzentruber chose to enter
the cell alone and engage Ireland instead of waiting for backup, that
claim fails. This is because “[m]aintaining safety and order at [cor-
rections facilities] requires the expertise of correctional officials,
who must have substantial discretion to devise reasonable solu-
tions to the problems they face.” Florence, 566 U.S. at 326. Officer
Swartzentruber made the decision to go into the cell due to a dis-
turbance and the physical altercation between Ireland and Ireland’s
cellmate. A decision made to address a known disturbance—like
Officer Swartzentruber’s decision to enter the cell alone to address
the altercation—should be given deference. See id.; accord Kings-
ley, 576 U.S. at 399.
      And to the degree that the claim against Officer
Swartzentruber is premised on that fact that Officer
Swartzentruber engaged Ireland alone and deployed his taser twice
before backup arrived, that claim also fails. This Court has
USCA11 Case: 20-10539        Date Filed: 11/14/2022      Page: 42 of 49




42                      Opinion of the Court                  20-10539

repeatedly upheld the reasonable use of a taser in the analogous
Fourth Amendment context when conducting excessive force anal-
ysis. See, e.g., Draper v. Reynolds, 369 F.3d 1270, 1278 (11th Cir.
2004) (finding that the use of a taser by a single officer to effectuate
arrest on noncompliant and orally abusive citizen did not consti-
tute excessive force). Simply put, Officer Swartzentruber had the
right to be in Ireland’s cell after the altercation between Ireland and
Ireland’s cellmate, and Officer Swartzentruber was reasonable in
his attempt to try to restrain an upright 322-pound man in a one-
on-one setting.
        As to the second time period, while a closer call, from the
perspective of a reasonable officer on the scene, none of the officers
used excessive force, even viewing the facts in the light most favor-
able to Ireland. We note that Ireland’s Estate does not dispute that
throughout this entire encounter Ireland—an approximately 300-
pound man—did not comply with the officers’ requests nor does it
dispute the officers’ accounts that Ireland was kicking, spitting, and
biting—i.e., physically resisting the officers. The Estate also does
not dispute that the physical altercation Ireland had with his cell-
mate initiated Ireland’s encounter with the officers. Although Ire-
land’s Estate argues that Ireland was unable to comply with the of-
ficers’ commands due to the combination of alcohol withdrawal
symptoms and the side effects of being tased, that does not change
the facts that Ireland did not follow the officers’ commands and
that the officers were unable to subdue Ireland for a protracted pe-
riod of time while he physically resisted their attempts to subdue
USCA11 Case: 20-10539       Date Filed: 11/14/2022     Page: 43 of 49




20-10539               Opinion of the Court                        43

him. Further, there is no medical evidence suggesting that Ireland
was suffering from alcohol withdrawal symptoms such as delirium
tremens or that any of the officers knew of any symptoms. And
while other inmates stated that Ireland told the officers that he was
not resisting and could not comply with their commands because
he had been tased, those inmates did not actually witness what was
occurring inside Ireland’s cell.
        Ultimately, we cannot conclude that the officers’ actions
were objectively unreasonable, nor done with excessive force, see
Kingsley, 576 U.S. at 396–97, as the need for force was apparent,
given Ireland’s behavior from the outset of his encounter with the
officers. Officer Swartzentruber entered the cell to perform the
lawful action of clearing the belongings of Ireland’s cellmate. Over
the course of the encounter, Ireland did not comply with verbal
commands, and the undisputed record evidence shows that he be-
came aggressive towards Officer Swartzentruber and the other of-
ficers. Against this backdrop, the use of a nonlethal taser deploy-
ment was reasonable. And the need for force from the other rele-
vant officers continued after the initial taser deployment since, as
the Estate admits, Ireland did not obey orders and kicked, spit, and
bit at the officers as they attempted to restrain him.
       From the perspective of a reasonable officer on the scene,
the use of force was therefore justified and not excessive. Indeed,
this Court has upheld the use of a taser in the similar context of
Fourth Amendment excessive force analysis. See, e.g., Mann v.
Taser Int’l, Inc., 588 F.3d 1291, 1300, 1306 (11th Cir. 2009) (finding
USCA11 Case: 20-10539       Date Filed: 11/14/2022     Page: 44 of 49




44                     Opinion of the Court                 20-10539

the use of a taser three times on a handcuffed and shackled arrestee
was not excessive force where the arrestee refused verbal com-
mands and flailed uncontrollably); Draper, 369 F.3d at 1278. The
record evidence also establishes that Ireland’s death was the result
of organ failure, and there is no evidence in the record that the use
of a taser, even repeatedly, or physical force caused his death. The
Medical Examiner’s report lists the manner of death as “[n]atural”
and lists complications of withdrawal due to acute and chronic al-
cohol abuse and cirrhosis, with arteriosclerotic and hypertensive
heart disease as contributing factors. Accordingly, no record evi-
dence was presented that the taser or physical force caused or even
contributed to Ireland’s death.
        Moreover, insofar as Ireland’s Estate alleges claims for fail-
ure to intervene against the various officers who arrived at the cell
and watched while other officers attempted to restrain Ireland,
those claims also must fail. This is because a claim for failure to
intervene requires an act of excessive force by the perpetrating of-
ficer in the first instance, which, as discussed above, did not happen
here. See Byrd v. Clark, 783 F.2d 1002, 1007 (11th Cir. 1986) (ex-
plaining that, in the context of an arrest, “[i]f a police officer,
whether supervisory or not, fails or refuses to intervene when a
constitutional violation such as an unprovoked beating takes place
in his presence, the officer is directly liable under Section 1983”);
see also, e.g., Est. of Booker v. Gomez, 745 F.3d 405, 422 (10th Cir.
2014) (applying same reasoning in a pretrial detention case).
USCA11 Case: 20-10539        Date Filed: 11/14/2022     Page: 45 of 49




20-10539                Opinion of the Court                        45

       Finally, Ireland’s Estate has failed to meet its burden of
showing that the alleged violations of Ireland’s constitutional rights
were “clearly established” at the time of the incident—here, August
2015. See Bradley, 10 F.4th at 1248; Foy, 94 F.3d at 1532. A gov-
ernment official’s conduct “violates clearly established law when,
at the time of the challenged conduct, ‘[t]he contours of [a] right
[are] sufficiently clear’ that every ‘reasonable official would [have
understood] that what he is doing violates that right.’” Ashcroft v.
al-Kidd, 563 U.S. 731, 741 (2011) (quoting Anderson v. Creighton,
483 U.S. 635, 640 (1987)). “We do not require a case directly on
point, but existing precedent must have placed the statutory or
constitutional question beyond debate.” Id.
       Here, Ireland’s Estate has failed to show that a reasonable
officer would have understood his or her conduct was violating Ire-
land’s constitutional rights in August 2015. Even viewing the facts
in the light most favorable to Ireland’s Estate, the incident began
with Ireland fighting with his cellmate and then Ireland refusing
Officer Swartzentruber’s oral commands.                When Officer
Swartzentruber entered the cell to pick up the cellmate’s belong-
ings, Ireland tensed up and took a step toward him. Officer
Swartzentruber then deployed his taser against Ireland, called for
backup, and then tased Ireland again after Ireland continued to ig-
nore the officer’s commands. Even after the other officers arrived,
Ireland continued to resist—e.g., by attempting to bite at the offic-
ers, by kicking the officers, by spitting at the officers, by removing
the taser prongs, and by trying to push himself off the floor in direct
USCA11 Case: 20-10539        Date Filed: 11/14/2022     Page: 46 of 49




46                      Opinion of the Court                 20-10539

contravention of the officers’ commands to lay on the floor. In re-
sponse, the officers took actions to physically restrain Ireland in or-
der to make him comply with their orders. Additionally, there is
no evidence suggesting that the officers knew of any alcohol with-
drawal-related symptoms that Ireland may (or may not) have been
suffering at the time. And, as noted above, we conclude that the
officers’ use of force was not objectively unreasonable given the
circumstances.
        As previously explained, the use of a taser multiple times on
an inmate does not constitute excessive force where an inmate re-
fuses to follow an officer’s verbal commands and physically resists
an officer who is attempting to bring the inmate into compliance.
See Mann, 588 F.3d at 1300, 1306. And “[w]hether the use of force
was reasonable must be determined ‘from the perspective of a rea-
sonable officer on the scene, rather than with the 20/20 vision of
hindsight.’” Id. (quoting Graham v. Connor, 490 U.S. 386, 396
(1989)). Under the totality of the circumstances, a reasonable of-
ficer facing the same lack of compliance and physical resistance that
Ireland displayed would not have understood that the force em-
ployed here constituted violations of Ireland’s constitutional rights.
And Ireland’s Estate has not met its burden in showing otherwise,
i.e., that existing precedent has placed the constitutional question
here beyond debate. See al-Kidd, 563 U.S. at 741. Accordingly, we
conclude that Ireland has failed to show that the officers’ conduct
violated clearly established law.
USCA11 Case: 20-10539        Date Filed: 11/14/2022     Page: 47 of 49




20-10539                Opinion of the Court                        47

     We therefore affirm the district court’s entry of summary
judgment as to Count 5.
     C. State-Law Wrongful Death Claims (Counts 6 and 7)
       Finally, Ireland’s Estate also brings Florida law wrongful
death claims against Sheriff Prummell and Corizon. The claims
raised against Sheriff Prummell and Corizon are slightly different.
Against Sheriff Prummell, the district court granted summary judg-
ment because Ireland’s Estate had adduced no evidence of causa-
tion on a negligence claim. Against Corizon, the district court en-
tered summary judgment because the Estate had failed to provide
pre-suit notice to Corizon as required under Florida law. Both de-
terminations were correct.
        The Estate’s claim against Sherriff Prummell is one of ordi-
nary negligence. Ireland asserts that the Sheriff negligently hired,
trained, and supervised his employees. To succeed on a claim of
ordinary negligence, a plaintiff must allege a duty, a breach of that
duty, causation, and damages. See Miller ex rel. Miller v. Foster,
686 So. 2d 783, 783 (Fla Dist. Ct. App. 1997). Even if we assume
that Sheriff Prummell had a duty not to negligently hire, train, and
supervise his employees and that he breached this duty, the claim
against Sheriff Prummell still fails for lack of causation. As the dis-
trict court noted, Ireland’s Estate “has no evidence regarding . . .
how any such allegedly deficient procedure caused Ireland’s
death.” This is fatal to the claim. The coroner’s report listed the
cause of death as natural complications of alcoholism. And the De-
fendants’ expert testified that the tasing did not contribute to
USCA11 Case: 20-10539        Date Filed: 11/14/2022     Page: 48 of 49




48                      Opinion of the Court                 20-10539

Ireland’s death, which the Estate’s expert does not dispute. More-
over, as noted by the district court, “no expert has testified that any
delay in getting Ireland to the hospital caused his death.” Relying
on pure conjecture—with no evidence of causation to point to—
Ireland’s Estate cannot present a triable genuine issue of material
fact, warranting the reversal of the grant of summary judgment for
Sheriff Prummell.
       The claim against Corizon is more straightforward. This
claim is one of medical malpractice. And, under Florida law, a
plaintiff must provide pre-suit notice to defendants in medical mal-
practice actions. Fla. Stat. § 766.106(2). Here, it is undisputed that
Ireland’s Estate did not provide that pre-suit notice, but still Ire-
land’s Estate attempts to argue that the claim sounds in ordinary
negligence. We conclude that it does not. See id. § 766.106(1)(a)
(noting that the pre-suit notice requirements apply to any claim
“arising out of the rendering of, or the failure to render, medical
care or services”). Ireland’s Estate cannot avoid the nature of the
claim through artful pleading. Florida law is clear that courts must
look beyond the label affixed by the plaintiff to ascertain the true
nature of the claim. See Omni Healthcare, Inc. v. Moser, 106 So.
3d 474, 475 (Fla. Dist. Ct. App. 2012); Dr. Navorro’s Vein Ctr. of
Palm Beach, Inc. v. Miller, 22 So. 3d 776, 778 (Fla. Dist. Ct. App.
2009) (finding that a claim for negligence in laser hair removal is a
medical malpractice claim “despite the plaintiff’s creative dance
around the obvious”).
USCA11 Case: 20-10539        Date Filed: 11/14/2022    Page: 49 of 49




20-10539               Opinion of the Court                        49

       The Estate’s claim against Corizon asserts that the medical
personnel employed by Corizon negligently treated Ireland when
they failed to fully review his medical file, failed to timely summon
EMS, and failed to give him his prescribed medication. These fac-
tual assertions, however, constitute a claim for medical malprac-
tice, not negligence. Indeed, under Florida law, the “duty of the
hospital to select and review health care personnel arises under the
medical malpractice statute.” St. Anthony’s Hosp. Inc. v. Lewis,
652 So. 2d 386, 387 (Fla. Dist. Ct. App. 1995); Martinez v. Lifemark
Hosp. of Fla., Inc., 608 So. 2d 855, 857 (Fla. Dist. Ct. App. 1992)
(same). And when a plaintiff’s “entire case arises out of negligent
medical treatment, [s]uch negligent treatment is both necessary to
the claims against the [the medical provider] and inextricably con-
nected to them.” Martinez, 608 So. 2d at 857. The Estate’s attempt
therefore to make this claim sound as a negligent supervision and
hiring claim does not save the claim.
        Because the state-law claim against Sheriff Prummell fails
for lack of causation and the state-law claim against Corizon fails
for failure to provide pre-suit notice, we affirm the district court’s
grant of summary judgment for Sherriff Prummell and Corizon as
to Counts 6 and 7.
                       IV.    CONCLUSION
    For the reasons stated, we affirm the district court’s grant of
summary judgment.
       AFFIRMED.